DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/25/2021. Claims 1-16 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,196448. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of  U.S. Patent No. 11,196448, as follows:
Present application
US11,196,448
1.A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group. 













4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
4. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to interleave the generated parity bits, split a codeword comprising the information bits and the interleaved parity bits into a plurality of bit groups, and interleave the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of the parity bits to be punctured based on a number of the information bits and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing onto constellation points for a quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following relationship:
Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.πp(j)=X.sub.j for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of bit groups and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00017 Order of deinterleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (18) (19) (20) (21) (22) (23) (24) (25) (26) (27) (28) (29) (30) (31) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (32) (33) (34) (35) (36) (37) (38) (39) (40) (41) (42) (43) (44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41.
5. The transmitting apparatus of claim 4, wher
1. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on a quadrature phase shift keying (QPSK) modulation, the values are related to a codeword including an information part and a parity part; an inserter configured to insert predetermined values based on punctured positions of the codeword; a parity depermutator configured to split the values and the inserted values into a plurality of groups, deinterleave the plurality of groups based on a permutation order, and deinterleave one or more values from among values of the deinterleaved plurality of groups, the one or more values being related to the parity part; and a decoder configured to decode the values of the deinterleaved plurality of groups comprising the deinterleaved one or more values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein the received signal is generated based on the codeword wherein the plurality of groups are deinterleaved based on a following equation:
Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.πp(j)=X.sub.j for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc represents a length of the information part, N.sub.group represents a number of the plurality of groups, and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00016 Order of interleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (18) (19) (20) (21) (22) (23) (24) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (32) (33) (34) (35) (36) (37) (38) 45 19 37 30 42 23 44 27 26 35 39 20 18 43 31 Order of interleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (25) (26) (27) (28) (29) (30) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (39) (40) (41) (42) (43) (44) (31) 45 40 21 34 25 32 29 24 36 38 22 33 28 41.
2. The receiving apparatus of claim 1, wherein the transmitting apparatus encodes 6480 information bits according to the code rate of 6/15 to generate 9720 parity bits.



Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,231,734. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. . 9,231,734, as follows:
Present application
US9,231,734
1. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group. 




















4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
1. A method for an operation of a transmitter, the method comprising: determining a number of zero-padding bits; determining a number N.sub.pad of bit groups in which all bits are padded with zeros; padding the all bits within 0.sup.th to (N.sub.pad−1).sup.th bit groups with zeros based on a shortening pattern; and encoding information bits including the zero-padded bits to generate a codeword, wherein the shortening pattern is defined as an order of bit groups defined as 9, 8, 15, 10, 0, 12, 5, 27, 6, 7, 19, 22, 1, 16, 26, 20, 21, 18, 11, 3, 17, 24, 2, 23, 25, 14, 28, 4, 13 and 29.
2. The method of claim 1, wherein the each of bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in an information word part matrix of a parity check matrix.
3. The method of claim 1, further comprising: padding one or more bits in a N.sub.pad.sup.th bit group with zeros additionally.
4. The method of claim 1, wherein the encoding of the information bits comprises: mapping bits to bit positions which are not padded in Bose Chaudhuri Hocquenghem (BCH) information bits; BCH encoding the BCH information bits to generate Low Density Parity Check (LDPC) information bits; and LDPC encoding the LDPC information bits to generate the codeword.
5. The method of claim 1, further comprising: removing the zero-padding bits from the information bits of the codeword.
6. A method for an operation of a transmitter, the method comprising: encoding information bits to generate a codeword; determining a number of bits to be punctured in parity bits of the codeword; determining a number N.sub.punc.sub.—.sub.groups of parity bit groups in which all bits are punctured; and puncturing all parity bits included in a set of parity bit groups, wherein the set of parity bit groups comprises all parity bit groups of a second parity part and a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−Q.sub.ldpc2−1).sup.th parity bit groups of a first parity part indicated by a first puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is equal to or greater than a predefined number Q.sub.ldpc2, and wherein the first puncturing pattern is defined in a sequence of parity bit groups defined as 21, 17, 0, 24, 7, 10, 14, 12, 23, 1, 16, 3, 5, 26, 28, 19, 4, 15, 8, 2, 27, 20, 6, 9, 25, 13, 11, 18, 22 and 29.
7. The method of claim 6, wherein the predefined number Q.sub.ldpc2 indicates a number of parity bit groups included in the second parity part.
8. The method of claim 6, wherein the set of parity bit groups comprises a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−1).sup.th parity bit group of the second parity part indicated by a second puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is less than the predefined number Q.sub.ldpc2 , and wherein the second puncturing pattern is defined in a sequence of parity bit groups defined as 16, 41, 34, 11, 19, 6, 26, 44, 3, 47, 22, 10, 50, 39, 30, 14, 56, 28, 55, 21, 9, 40, 31, 51, 20, 17, 8, 25, 54, 18, 5, 33, 42, 12, 23, 49, 57, 1, 37, 52, 45, 36, 2, 32, 27, 48, 43, 29, 24, 0, 13, 38, 15, 58, 7, 58, 7, 53, 35, 4, 46 and 59.
9. The method of claim 6, wherein the each of parity bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in a parity part matrix of the parity check matrix.
10. The method of claim 6, further comprising: puncturing one or more bits in an N.sub.punc.sub.—.sub.group.sup.th parity bit group additionally.
11. The method of claim 6, further comprising: transmitting the codeword.
12. The method of claim 6, wherein the encoding of the information bits comprises Low Density Parity Check (LDPC) encoding the information bits to generate the codeword.
13. A method for an operation of a receiver, the method comprising: receiving a codeword; determining a number of zero-padded bits; determining a number N.sub.pad of bit groups in which all bits are padded with zeros; setting a first set of decoder input values corresponding to all bits within 0.sup.th to (N.sub.pad−1).sup.th bit groups indicated by a shortening pattern by values which represent shortened information bits; and decoding values comprising the first set of the decoder input value and a second set of the decoder input value corresponding to information bits which are not padded with zeros, to generate information bits, wherein the shortening pattern is defined as an order of bit groups defined as 9, 8, 15, 10, 0, 12, 5, 27, 6, 7, 19, 22, 1, 16, 26, 20, 21, 18, 11, 3, 17, 24, 2, 23, 25, 14, 28, 4, 13 and 29.
14. The method of claim 13, wherein the each of bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in an information word part matrix of a parity check matrix.
15. The method of claim 13, further comprising: setting decoder input values corresponding some bits in the part of an N.sub.pad.sup.th bit group by values which represent shortened information bits.
16. The method of claim 13, wherein the decoding of the values comprises, Low Density Parity Check (LDPC) decoding the values to generate LDPC information bits; and Bose Chaudhuri Hocquenghem (BCH) decoding the LDPC information bits to generate BCH information bits.
17. A method for an operation of a receiver, the method comprising: receiving a codeword; determining a number of bits punctured in parity bits of the codeword; determining a number N.sub.punc.sub.—.sub.groups of parity bit groups in which all bits are punctured; setting decoder input values for a first set of parity bit groups by a value representing punctured parity bits; and setting decoder input values for a second set of parity bit groups corresponding to non-punctured parity bits based on the received codeword, wherein the first set of parity bit groups comprise all parity bit groups included in a second parity part and a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−Q.sub.ldpc2−1).sup.th parity bit group of a first parity part indicated by a first puncturing pattern, if the number N.sub.punc.sub.—.sub.groups of parity bit groups is equal to or greater than a predefined number Q.sub.ldpc2, and wherein the first puncturing pattern is defined in a sequence of parity bit groups defined as 21, 17, 0, 24, 7, 10, 14, 12, 23, 1, 16, 3, 5, 26, 28, 19, 4, 15, 8, 2, 27, 20, 6, 9, 25, 13, 11, 18, 22 and 29.
18. The method of claim 17, wherein the predefined number Q.sub.ldpc2 indicates a number of parity bit groups included in the second parity part.
19. The method of claim 17, wherein the first set of parity bit groups comprise a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−1).sup.th parity bit group of the second parity part indicated by a second puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is less than the predefined number Q.sub.ldpc2, and wherein the second puncturing pattern is defined in a sequence of parity bit groups defined as 16, 41, 34, 11, 19, 6, 26, 44, 3, 47, 22, 10, 50, 39, 30, 14, 56, 28, 55, 21, 9, 40, 31, 51, 20, 17, 8, 25, 54, 18, 5, 33, 42, 12, 23, 49, 57, 1, 37, 52, 45, 36, 2, 32, 27, 48, 43, 29, 24, 0, 13, 38, 15, 58, 7, 58, 7, 53, 35, 4, 46 and 59.
20. The method of claim 17, wherein the each of parity bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in a parity part matrix of a parity check matrix.
21. The method of claim 17, further comprising: setting decoder input values corresponding to one of more bits in the N.sub.punc.sub.—.sub.groups.sup.th parity bit group by a value representing punctured parity bits.
22. An apparatus for a transmitter, the apparatus comprising: a padding unit configured to determine a number of zero-padding bits, to determine a number N.sub.pad of bit groups in which all bits are padded with zeros, and, to pad the all bits within 0.sup.th to (N.sub.pad−1).sup.th bit groups with zeros based on a shortening pattern; and an encoding unit configured to encode information bits including the zero-padded bits to generate a codeword, wherein the shortening pattern is defined as an order of bit groups defined as 9, 8, 15, 10, 0, 12, 5, 27, 6, 7, 19, 22, 1, 16, 26, 20, 21, 18, 11, 3, 17, 24, 2, 23, 25, 14, 28, 4, 13 and 29.
23. The apparatus of claim 22, wherein the each of bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in an information word part matrix of a parity check matrix.
24. The apparatus of claim 22, wherein the padding unit further configured to pad one or more bits in a N.sub.pad.sup.th bit group with zeros additionally.
25. The apparatus of claim 22, wherein the encoding unit further configured to map bits to bit positions which are not padded in Bose Chaudhuri Hocquenghem (BCH) information bits, to BCH encode the BCH information bits to generate Low Density Parity Check (LDPC) information bits, and, to LDPC encode the LDPC information bits to generate the codeword.
26. The apparatus of claim 22, further comprising: a puncturing unit configured to remove the zero-padding bits from the information bits of the codeword.
27. An apparatus for an operation of a transmitter, the apparatus comprising: an encoding unit configured to encode information bits to generate a codeword; and a puncturing unit configured to determine a number of bits to be punctured in parity bits of the codeword, to determine a number N.sub.punc.sub.—.sub.groups of parity bit groups in which all bits are punctured, and to puncture all parity bits included in a set of parity bit groups, wherein the set of parity bit groups comprises all parity bit groups of a second parity part and a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−Q.sub.ldpc2−1).sup.th parity bit groups of a first parity part indicated by a first puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is equal to or greater than a predefined number Q.sub.ldpc2, and wherein the first puncturing pattern is defined in a sequence of parity bit groups defined as 21, 17, 0, 24, 7, 10, 14, 12, 23, 1, 16, 3, 5, 26, 28, 19, 4, 15, 8, 2, 27, 20, 6, 9, 25, 13, 11, 18, 22 and 29.
28. The apparatus of claim 27, wherein the predefined number Q.sub.ldpc2 indicates a number of parity bit groups included in the second parity part.
29. The apparatus of claim 27, wherein the set of parity bit groups comprises a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−1).sup.th parity bit group of the second parity part indicated by a second puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is less than the predefined number Q.sub.ldpc2, and wherein the second puncturing pattern is defined in a sequence of parity bit groups defined as 16, 41, 34, 11, 19, 6, 26, 44, 3, 47, 22, 10, 50, 39, 30, 14, 56, 28, 55, 21, 9, 40, 31, 51, 20, 17, 8, 25, 54, 18, 5, 33, 42, 12, 23, 49, 57, 1, 37, 52, 45, 36, 2, 32, 27, 48, 43, 29, 24, 0, 13, 38, 15, 58, 7, 58, 7, 53, 35, 4, 46 and 59.
30. The apparatus of claim 27, wherein the each of parity bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in a parity part matrix of the parity check matrix.
31. The apparatus of claim 27, wherein the puncturing unit further configured to puncture one or more bits in an N.sub.punc.sub.—.sub.groups.sup.th parity bit group additionally.
32. The apparatus of claim 27, further comprising: a transmitter configured to transmit the codeword.
33. The apparatus of claim 27, wherein the encoding unit further configured to Low Density Parity Check (LDPC) encode the information bits to generate the codeword.
34. An apparatus for an operation of a receiver, the apparatus comprising: a receiver configured to receive a codeword; a restoring unit configured to determine a number of zero-padded bits, to determine a number N.sub.pad of bit groups in which all bits are padded with zeros, and, to set a first set of decoder input values corresponding to all bits within 0.sup.th to (N.sub.pad−1).sup.th bit groups indicated by a shortening pattern by values which represent shortened information bits; and a decoding unit configured to decode values comprising the first set of the decoder input value and a second set of the decoder input value corresponding to information bits which are not padded with zeros, to generate information bits, wherein the shortening pattern is defined as an order of bit groups defined as 9, 8, 15, 10, 0, 12, 5, 27, 6, 7, 19, 22, 1, 16, 26, 20, 21, 18, 11, 3, 17, 24, 2, 23, 25, 14, 28, 4, 13 and 29.
35. The apparatus of claim 34, wherein the each of bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in an information word part matrix of a parity check matrix.
36. The apparatus of claim 34, wherein the restoring unit further configured to set decoder input values corresponding some bits in the part of an N.sub.pad.sup.th bit group by values which represent shortened information bits.
37. The apparatus of claim 34, wherein the decoding unit further configured to Low Density Parity Check (LDPC) decode the values to generate LDPC information bits, and, to Bose Chaudhuri Hocquenghem (BCH) decode the LDPC information bits to generate BCH information bits.
38. An apparatus for an operation of a receiver, the apparatus comprising: a receiver configured to receive a codeword; and a restoring unit configured to determine a number of bits punctured in LDPC parity bits of the codeword, to determine a number N.sub.punc.sub.—.sub.groups of parity bit groups in which all bits are punctured, to set decoder input values for a first set of parity bit groups by a value representing punctured parity bits, and, to set decoder input values for a first set of parity bit groups corresponding to non-punctured parity bits based on the received codeword, wherein the first set of parity bit groups comprise all parity bit groups included in a second parity part and a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−Q.sub.ldpc2−1).sup.th parity bit group of a first parity part indicated by a first puncturing pattern, if the number N.sub.punc.sub.—.sub.groups of parity bit groups is equal to or greater than a predefined number Q.sub.ldpc2, and wherein the first puncturing pattern is defined in a sequence of parity bit groups defined as 21, 17, 0, 24, 7, 10, 14, 12, 23, 1, 16, 3, 5, 26, 28, 19, 4, 15, 8, 2, 27, 20, 6, 9, 25, 13, 11, 18, 22 and 29.
39. The apparatus of claim 38, wherein the predefined number Q.sub.ldpc2 indicates a number of parity bit groups included in the second parity part.
40. The apparatus of claim 38, wherein the first set of parity bit groups comprise a 0.sup.th to an (N.sub.punc.sub.—.sub.groups−1).sup.th parity bit group of the second parity part indicated by a second puncturing pattern, if the number N.sub.punc.sub.—.sub.groups is less than the predefined number Q.sub.ldpc2, and wherein the second puncturing pattern is defined in a sequence of parity bit groups defined as 16, 41, 34, 11, 19, 6, 26, 44, 3, 47, 22, 10, 50, 39, 30, 14, 56, 28, 55, 21, 9, 40, 31, 51, 20, 17, 8, 25, 54, 18, 5, 33, 42, 12, 23, 49, 57, 1, 37, 52, 45, 36, 2, 32, 27, 48, 43, 29, 24, 0, 13, 38, 15, 58, 7, 58, 7, 53, 35, 4, 46 and 59.
41. The apparatus of claim 38, wherein the each of parity bit groups includes a pre-defined number of bits which is a divisor of an interval in which a pattern of a column is repeated in a parity part matrix of a parity check matrix.
42. The apparatus of claim 38, wherein the restoring unit further configured to set decoder input values corresponding to one of more bits in the N.sub.punc.sub.—.sub.groups.sup.th parity bit group by a value representing punctured parity 



Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/563,274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. 17/563,274, as follows:

Present application
17/563,274
1. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group. 




















4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
A broadcast signal transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits if a number of the input bits is less than a number of the information bits; an encoder configured to encode the information bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and parity bits into a plurality of bit groups and interleave the plurality of bit groups using a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing onto constellation points for a quadrature phase shift keying (QPSK); and a transmitter configured to transmit a broadcast signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on following equations: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360 Y.sub.j=X.sub..pi..sub.p.sub.(j) for K.sub.ldpc/360.ltoreq.j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents the number of the information bits, N.sub.group represents a number of the plurality of bit groups, and .pi.p(j) represents the permutation order, and wherein the .pi.p(j) is represented as follows: TABLE-US-00017 Order of Interleaving .pi..sub.P(j) (9 .ltoreq. j < 45) .pi..sub.p(9) .pi..sub.p(10) .pi..sub.p(11) .pi..sub.p(12) .pi..sub.p(13) .pi..sub.p(14) .pi..sub.p(15) .pi..sub.p(16) .pi..sub.p(17) .pi..sub.p(18) .pi..sub.p(19) .pi..sub.p(20) .pi..sub.p(21) .pi..sub.p(22) .pi..sub.p(23) .pi..sub.p(24) .pi..sub.p(25) .pi..sub.p(26) .pi..sub.p(27) .pi..sub.p(28) .pi..sub.p(29) .pi..sub.p(30) .pi..sub.p(31) .pi..sub.p(32) N.sub.group .pi..sub.p(33) .pi..sub.p(34) .pi..sub.p(35) .pi..sub.p(36) .pi..sub.p(37) .pi..sub.p(38) .pi..sub.p(39) .pi..sub.p(40) .pi..sub.p(41) .pi..sub.p(42) .pi..sub.p(43) .pi..sub.p(44) 45 9 31 23 10 11 25 43 29 36 16 27 34 26 18 37 15 13 17 35 21 20 24 44 12 22 40 19 32 38 41 30 33 14 28 39 42. 2. The broadcast signal transmitting apparatus of claim 1, wherein each of the plurality of bit groups comprises 360 bits. 3. The broadcast signal transmitting apparatus of claim 1, wherein the encoding encodes 3240 information bits to generate 12960 parity bits.

4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate first values based on quadrature phase shift keying (QPSK); an inserter configured to insert predetermined values corresponding to parity bits punctured in the transmitting apparatus; a parity depermutator configured to split the first values and the inserted values into a plurality of groups and deinterleave the plurality of groups based on a permutation order; and a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 3/15 and a code length of the LDPC code being 16200 bits, wherein the plurality of groups are deinterleaved based on following equations: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360, Y.sub..pi.p(j)=X.sub.j for K.sub.ldpc/360.ltoreq.j<N.sub.group where Y.sub.j represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc is 3240, N.sub.group represents a number of the plurality of groups, and .pi..sub.p(j) represents the permutation order, and wherein the .pi.p(j) is represented as follows: TABLE-US-00018 Order of Deinterleaving .pi..sub.P(j) (9 .ltoreq. j < 45) .pi..sub.p(9) .pi..sub.p(10) .pi..sub.p(11) .pi..sub.p(12) .pi..sub.p(13) .pi..sub.p(14) .pi..sub.p(15) .pi..sub.p(16) .pi..sub.p(17) .pi..sub.p(18) .pi..sub.p(19) .pi..sub.p(20) .pi..sub.p(21) .pi..sub.p(22) .pi..sub.p(23) .pi..sub.p(24) .pi..sub.p(25) .pi..sub.p(26) .pi..sub.p(27) .pi..sub.p(28) .pi..sub.p(29) .pi..sub.p(30) .pi..sub.p(31) .pi..sub.p(32) N.sub.group .pi..sub.p(33) .pi..sub.p(34) .pi..sub.p(35) .pi..sub.p(36) .pi..sub.p(37) .pi..sub.p(38) .pi..sub.p(39) .pi..sub.p(40) .pi..sub.p(41) .pi..sub.p(42) .pi..sub.p(43) .pi..sub.p(44) 45 9 31 23 10 11 25 43 29 36 16 27 34 26 18 37 15 13 17 35 21 20 24 44 12 22 40 19 32 38 41 30 33 14 28 39 42. 5. The receiving apparatus of claim 4, wherein each of the plurality of groups comprises 360 values.


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/324,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. 17/324,545, as follows:

Present application
17/324,545
1. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group.

4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
1. A transmitting method comprising: filling information bits with input bits and one or more zero padding bits if a number of the input bits is less than a number of the information bits; encoding the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; interleaving the parity bits; splitting a codeword into a plurality of bit groups, the codeword comprising the information bits and the interleaved parity bits; interleaving bit groups including the interleaved parity bits among the plurality of bit groups based on a permutation order of the mode, to provide an interleaved codeword; calculating a number of parity bits to be punctured; puncturing one or more parity bits of the interleaved codeword based on the calculated number; mapping the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points, wherein the constellation points are based on quadrature phase shift keying (QPSK); and transmitting a signal which is generated based on the constellation points, wherein bits of bit groups having indices of 35, 39, 20, 18, 43, 31, 36, 38, 22, 33, 28 and 41 among the plurality of bit groups are punctured, and wherein bit groups to be punctured are determined based on the permutation order of the mode and the calculated number. 2. The transmitting method of claim 1, wherein a number of the parity bits is 9720. 3. The transmitting method of claim 1, wherein the plurality of bit groups comprise 45 bit groups having indices of 0 to 44. 



4. A receiving method comprising: receiving a signal from a transmitting apparatus; demodulating the signal to generate values based on quadrature phase shift keying (QPSK); inserting predetermined values corresponding to parity bits punctured in the transmitting apparatus; splitting the values and the inserted values into a plurality of groups; deinterleaving some groups from among the plurality of groups based on a permutation order to provide the plurality of groups in which the some groups are deinterleaved; and decoding values of the plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein groups having indices of 35, 39, 20, 18, 43, 31, 36, 38, 22, 33, 28 and 41 from among the plurality of groups in which the some groups are deinterleaved comprise at least a part of the predetermined values. 5. The receiving method of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving method of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups having indices of 0 to 44. 7. The receiving method of claim 4, further comprising: deinterleaving one or more values from among the values of the plurality of groups in which the some groups are deinterleaved, and wherein the decoding is performed by decoding the values of the plurality of groups in which the some groups are deinterleaved comprising the deinterleaved one or more values.



Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/509570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. 17/509570, as follows:

Present application
17/509570
1. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group.

4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
1. A receiving method comprising: receiving a signal from a transmitting apparatus; demodulating the signal to generate values based on a quadrature phase shift keying (QPSK) modulation, the values are related to a codeword including an information part and a parity part; inserting predetermined values based on punctured positions of the codeword; splitting the values and the inserted values into a plurality of groups; deinterleaving the plurality of groups based on a permutation order; deinterleaving one or more values from among values of the deinterleaved plurality of groups, the one or more values being related to the parity part; and decoding the values of the deinterleaved plurality of groups comprising the deinterleaved one or more values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein the received signal is generated based on the codeword in the transmitting apparatus, wherein the plurality of groups are deinterleaved based on a following equation: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360, Y.sub..pi.p(j)=X.sub.j for K.sub.ldpc/360.ltoreq.j<N.sub.group, where Y.sub.j represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc represents a length of the information part, N.sub.group represents a number of the plurality of groups, and .pi..sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00016 Order of deinterleaving .pi..sub.p(j) (18 .ltoreq. j < 45) .pi.p(18) .pi.p(19) .pi.p(20) .pi.p(21) .pi.p(22) .pi.p(23) .pi.p(24) .pi.p(25) .pi.p(26) .pi.p(27) .pi.p(28) .pi.p(29) .pi.p(30) .pi.p(31) N.sub.group .pi.p(32) .pi.p(33) .pi.p(34) .pi.p(35) .pi.p(36) .pi.p(37) .pi.p(38) .pi.p(39) .pi.p(40) .pi.p(41) .pi.p(42) .pi.p(43) .pi.p(44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41 2. The receiving method of claim 1, wherein the transmitting apparatus encodes 6480 information bits according to the code rate of 6/15 to generate 9720 parity bits. 3. The receiving apparatus of claim 1, wherein the plurality of groups comprise 45 groups including 0.sup.th to 44.sup.th groups. 4. A transmitting method comprising: filling information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; encoding the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; interleaving the generated parity bits; splitting a codeword comprising the information bits and the interleaved parity bits into a plurality of bit groups; interleaving the plurality of bit groups based on a permutation order to provide an interleaved codeword; calculating a number of the parity bits to be punctured; puncturing one or more parity bits of the interleaved codeword based on the calculated number; mapping the input bits and remaining parity bits of the interleaved codeword after the puncturing onto constellation points for a quadrature phase shift keying (QPSK); and transmitting a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following relationship: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360, Y.sub.j=X.sub..pi.p(j) for K.sub.ldpc/360.ltoreq.j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of bit groups and .pi..sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00017 Order of interleaving .pi..sub.p(j) (18 .ltoreq. j < 45) .pi.p(18) .pi.p(19) .pi.p(20) .pi.p(21) .pi.p(22) .pi.p(23) .pi.p(24) .pi.p(25) .pi.p(26) .pi.p(27) .pi.p(28) .pi.p(29) .pi.p(30) .pi.p(31) N.sub.group .pi.p(32) .pi.p(33) .pi.p(34) .pi.p(35) .pi.p(36) .pi.p(37) .pi.p(38) .pi.p(39) .pi.p(40) .pi.p(41) .pi.p(42) .pi.p(43) .pi.p(44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41 5. The transmitting method of claim 4, wherein the encoding comprises encoding 6480 information bits based on the code rate of 6/15 to generate 9720 parity bi


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/180,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. 17/180,969, as follows:
Present application
17/180,969
1. A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDCP code being 3/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to split a codeword comprising the information bits and the parity bits into a plurality of bit groups, and interleave bit groups including the parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points for quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein bits of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the plurality of bit groups are punctured. 2. The transmitting apparatus of claim 1, wherein the encoder is configured to encode 3240 information bits to generate 12960 parity bits. 3. The transmitting apparatus of claim 1, wherein the plurality of bits groups comprise 45 bit groups from a 0.sup.th bit group to a 44.sup.th bit group.

4. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature phase shift keying (QPSK) modulation; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order; and a decoder configured to decode values of deinterleaved plurality of groups in which the some groups are deinterleaved based on a low density parity check (LDPC) code, a code rate being 3/15 and a code length being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, wherein the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of parity bits to be punctured, and wherein values of 20.sup.th, 24.sup.th, 44.sup.th, 12.sup.th, 22.sup.nd, 40.sup.th, 19.sup.th, 32.sup.nd, 38.sup.th, 41.sup.st, 30.sup.th, 33.sup.rd, 14.sup.th, 28.sup.th, 39.sup.th and 42.sup.nd groups among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 5. The receiving apparatus of claim 4, wherein a number of the plurality of groups is 45. 6. The receiving apparatus of claim 4, wherein the deinterleaved plurality of groups comprise 45 groups from a 0.sup.th group to a 44.sup.th group.
1. A transmitting apparatus comprising: a zero padder configured to fill a bit space of information bits with input bits and one or more zero padding bits, if a size of the input bits is less than a size of the bit space; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to interleave the parity bits, split a codeword comprising the information bits and the interleaved parity bits into a plurality of bit groups, and interleave the plurality of bit groups based on a permutation order; a puncturer configured to calculate a number of parity bits to be punctured based on a number of the information bits, and puncture one or more parity bits from the interleaved plurality of bit groups based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved plurality of bit groups to constellation points for 64-quadrature amplitude modulation (QAM); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on following relationship: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360, Y.sub.j=X.sub..pi.p(j) for K.sub.ldpc/360>j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of bit groups, and .pi..sub.p(j) represents a permutation order, and wherein the permutation order is represented as follows: TABLE-US-00016 Order of Interleaving .pi..sub.p(j) (18 .ltoreq. j < 45) .pi..sub.p(18) .pi..sub.p(19) .pi..sub.p(20) .pi..sub.p(21) .pi..sub.p(22) .pi..sub.p(23) .pi..sub.p(24) .pi..sub.p(25) .pi..sub.p(26) .pi..sub.p(27) .pi..sub.p(28) .pi..sub.p(29) .pi..sub.p(30) .pi..sub.p(31) N.sub.group .pi..sub.p(32) .pi..sub.p(33) .pi..sub.p(34) .pi..sub.p(35) .pi..sub.p(36) .pi..sub.p(37) .pi..sub.p(38) .pi..sub.p(39) .pi..sub.p(40) .pi..sub.p(41) .pi..sub.p(42) .pi..sub.p(43) .pi..sub.p(44) 45 19 37 33 26 40 43 22 29 24 35 44 31 27 20 21 39 25 42 34 18 32 38 23 30 28 36 41. 2. The transmitting apparatus of claim 1, wherein each of the plurality of bit groups comprises 360 bits. 3. A receiving apparatus comprising: a demodulator configured to demodulate a signal received from a transmitting apparatus to generate values based on 64-quadrature amplitude modulation (QAM); an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted values into a plurality of groups and deinterleave the plurality of groups based on a permutation order; a first decoder configured to decode values of the deinterleaved plurality of groups based on a first code to generate bits; and a second decoder configured to decode the bits based on a second code, wherein the first code is a low density parity check (LDPC) code, a code rate of the LDPC code is 6/15 and a code length of the LDPC code is 16200 bits, wherein the signal is generated based on encoding of information bits in the transmitting apparatus, and wherein the plurality of groups are deinterleaved based on a following equation: Y.sub.j=X.sub.j for 0.ltoreq.j<K.sub.ldpc/360, Y.sub..pi.p(j)=X.sub.j for K.sub.ldpc/360.ltoreq.j<N.sub.group, where Y.sub.Y represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of groups, and .pi..sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00017 Order of deinterleaving .pi..sub.p(j) (18 .ltoreq. j < 45) .pi..sub.p(18) .pi..sub.p(19) .pi..sub.p(20) .pi..sub.p(21) .pi..sub.p(22) .pi..sub.p(23) .pi..sub.p(24) .pi..sub.p(25) .pi..sub.p(26) .pi..sub.p(27) .pi..sub.p(28) .pi..sub.p(29) .pi..sub.p(30) .pi..sub.p(31) N.sub.group .pi..sub.p(32) .pi..sub.p(33) .pi..sub.p(34) .pi..sub.p(35) .pi..sub.p(36) .pi..sub.p(37) .pi..sub.p(38) .pi..sub.p(39) .pi..sub.p(40) .pi..sub.p(41) .pi..sub.p(42) .pi..sub.p(43) .pi..sub.p(44) 45 19 37 33 26 40 43 22 29 24 35 44 31 27 20 21 39 25 42 34 18 32 38 23 30 28 36 41. 4. The receiving apparatus of claim 3, wherein each of the plurality of groups comprises 360 values.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/20/2022